 

 

U.S. OISTRICT COU.
COMPLAINT EASTERN DISTRICT WI

(for filers who are prisoners without lawyers)

2020 80V.13 A $05
UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF WISCONSIN SLERK OF CourT

 

(Full name of plaintiff(s))

Til Ll. Ob

 

 

 

 

 

 

 

 

V. Case Nu2'G-@-4 7 1 4
(Full name of defendant(s)
. (to be supplied by Clerk of Court)
STate oF Wisensm™
Racine Count y VY. , Hu yen nies
Matic Fes
A. PARTIES
1. Plaintiff is a citizen of __ \Wisemn son , and is located at
(State)

L$! q(* P leases PrAovie Lz Sab ne

(Address of prison or jail)
(If more than one plaintiff is filing, use another piece of paper.)

2 Defendant cine Coury wT Lemmy _Seviyices
/ i
(Name)
is (if a person or private corporation) a citizen of Mane (Los

Complaint — 1

Case 2:20-cv-01711-SCD Filed 11/13/20 Page1of5 Document 1
 

 

 

(State, if known)
and (if a person) resides at Rae: ne Covsly Dé Ye Memon United)

(Address, if known)
and (if the defendant harmed you while doing the defendant's job)

worked for Aacine (ously vet umn SeJizo

(Employer’s name and address, if known)
(If you need to list more defendants, use another piece of paper.)

B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:
Who violated your rights;
What each defendant did;
When they did it;
Where it happened; and
Why they did it, if you know.
RAcine Dipl. Hom real SeWieS ehiid protisure Senn eee
Stale tok Mn GSW Kleen wigs put him iV
DeES Child pvotive SevvieS in o Number of hones
Ln aa aflee p CoSe Was vm wut and_pewer
ane iin BOCK | “Wray gut hin oPler 4 Guard with
his futher ofley told rom 36 RVG wuliber of
VeoSon's . STacy LH ar lus OeHn got is house
Yodiied Qas 05 Drown 3 WA Window) with my oN
van Nhe Inouse- Tine Tok him LWhin Q COSA (45
hyown tot in Do pt hin Por No Beasen_and

duct Ini i Numbeon locetin F was Neve a Unb

VP wWN re

 

Complaint — 2

Case 2:20-cv-01711-SCD Filed 11/13/20 Page 2 of5 Document 1
 

Mon the Stole Showol hose AAven hin,
lack oDley the Case Was Hew Out
lout “hey Nove cid wwe (uk Jushee
ov thos =e iptas my Son Kalen Wot
rey Now he is Iueine ali Vind of
kmodron problems He odds Vie Ceople,
hey out him torth tok by mm brwe od |
lkod's oD Qynration Problems , Et hipaond
in Leodevtorn Lewty When S wes pull prov
QiObic
ond “they Ned +o chavs od Mew th a
OW od thy cose WaS Haven ors? inl
Zol4 Wan yr Kral ) ovine Put- Me Gr
they took my lon awd did tect yi hin?
Mu? Mom took mete Jail eve QUve ths
OF back Moric Dé Duck hin Purebers

se homes Sv No Reason:

 

 

 

 

 

Complaint — 3

Case 2:20-cv-01711-SCD Filed 11/13/20 Page 3 of5 .Document 1
 

 

 

C. JURISDICTION

Er I am suing for a violation of federal law under 28 U.S.C. § 1331.

 

OR

 

 

I am suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$

 

 

D. RELIEF WANTED
Describe what you want the Court to do if you win your lawsuit. Examples may

include an award of money or an order telling defendants to do something or to
stop doing something.

=X waar —the Stole of! WJ SconSan 0
Cau dr Mu Sn Keoen Wig Pain and
Si S/nd and Viehtin his” our Ciel igh
Le), p0d0 | Take Wig Case <b pow

Ue We beau +d»
qetliTaa.

 

 

 

 

 

Complaint - 4

Case 2:20-cv-01711-SCD Filed 11/13/20 Page 4of5 Document 1
 

E. JURY DEMAND

I want a jury to hear my case.

‘pets = [I -no

I declare under penalty of perjury that the foregoing is true and correct.
Complaint signed this [ ath day of WU oJ 20 ZO

Respectfully Submitted,

oh (Cn

dyature of Plaintiff

 

Plaintiff’s Prisoner ID Number

 

Lael 9!" pleaser” Pree Lz Lor Sach ew

(Mailing Address of Plaintiff)
(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FULL FILING FEE

fd I DO request that I be allowed to file this complaint without paying the filing fee.
I have completed a Request to Proceed in District Court without Prepaying the
Full Filing Fee form and have attached it to the complaint.

 

 

 

IDO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this

complaint.

 

Complaint - 5

Case 2:20-cv-01711-SCD Filed 11/13/20 Page5of5 Document 1
